Citation Nr: 1233102	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-46 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to death pension.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to a compensable rating for a right hand disability for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to March 1983, but only his service from May 1972 to December 1979 was completed under honorable conditions. The Veteran died in January 2008. The Appellant is the Veteran's surviving common-law spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The RO denied the Appellant's claims. 

The Appellant requested a hearing before the Board on a November 2009 "Appeal Hearing Options" form, but indicated on a November 2009 substantive appeal (VA Form 9) that she did not desire a hearing. A December 2009 report of telephone contact reflects that the Appellant clarified that she did not wish to have a hearing. The hearing request is considered withdrawn. See 38 C.F.R. § 20.702(e) (2011). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for cause of death and entitlement to a compensable rating for a right hand disability for purposes of accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran served 90 or more days in a period of war.

2. During the course of his life, the Veteran was service-connected for a right hand disability. 

3. The Appellant is competent to report the number of any dependent children, but her reports are not credible.

4. The evidence of record reflects that the Appellant's countable income exceeds the applicable maximum annual pension rate for a surviving spouse.


CONCLUSION OF LAW

Entitlement to death pension is not established. 38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet.App. 112, 120-121 (2004) ("Pelegrini II"). The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed.Reg. 23, 353- 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2011).

The only issue herein decided is the Appellant's claim for death pension. A March 2008 pre-adjudication notice advised the Appellant of the evidence and information required to substantiate such a claim and of her and VA's respective duties for gathering evidence. Pelegrini, 18 Vet.App. at 120-121. The letter did not provide notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006) (aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007)), regarding the assignment of effective dates and disability ratings, or notice pursuant to Hupp v. Nicholson, 21 Vet.App. 342, 352-53 (2007) in regard to informing her of the condition for which the Veteran was service connected at the time of his death. However, as no effective dates or disability ratings are herein assigned, and the claim for pension must be denied as a matter of law, the Appellant is not prejudiced by the lack of notice pursuant to Dingess and Hupp. See Bernard v. Brown, 4 Vet.App. 384 (1993); Sabonis v. Brown, 6 Vet.App. 426 (1994). 

The RO has taken appropriate action to comply with the duty to assist the Appellant by obtaining the Veteran's service records. See McClendon v. Nicholson, 20 Vet.App. 79, 83 (2006); see Charles v. Principi, 16 Vet.App. 370 (2002). No examination has been provided in conjunction with this claim, but no examination is warranted. See Wood v. Peake, 520 F.3d 1345 (Fed.Cir. 2008); Sabonis, 6 Vet.App. 426. 

In support of the Appellant's claim, she has provided lay statements and completed an Improved Pension Eligibility Verification Report (VA Form 21-0518-1) and an application for death benefits (VA Form 21-534). She has not identified any outstanding evidence pertinent to the claim on appeal. The record, as it stands, includes sufficient evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 

Regardless of VA's actions to notify and assist the Appellant, the Board notes that her claim is herein denied because she does not meet the legal requirements for an award of pension. Sabonis, 6 Vet.App. 426. In such situations, no additional assistance is necessary as the law is dispositive. Manning v. Principi, 16 Vet.App. 534, 542-543 (2002).There is no reasonable possibility that additional assistance would aid in substantiating the claim - as further explained below, pursuant to 38 C.F.R. § 3.3(a)(3)(ii), the amount of the Appellant's countable income is determinative. See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991). Accordingly, the Board will adjudicate the claim on the merits.

Entitlement to death pension

The Appellant has asserted that she is entitled to death pension under 38 C.F.R. § 3.3 based on her income level, the Veteran's service, and his receipt of service connection for a right hand disability. Having carefully considered her contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Appellant's reported income exceeds the applicable maximum annual pension rate for a surviving spouse and her claim must be denied. 38 C.F.R. §§ 3.3, 3.23; Sabonis, 6 Vet.App. 426.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.

After determining the competency of evidence, the Board must then determine its credibility and weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Pursuant to 38 C.F.R. § 3.3(b)(4), improved (non-service-connected) death pension is a benefit payable by VA to a veteran's surviving spouse because of that veteran's non-service-connected death. Basic entitlement exists if:

(i) The veteran (as defined in § 3.1(d) and (d)(2)) had qualifying service as specified in paragraph (a)(3)(i), (ii), or (iii) of this section; or

(ii) The veteran was, at time of death, receiving or entitled to receive compensation or retired pay for service-connected disability based on service during a period of war; and

(iii) The surviving spouse or child meets the net worth requirements of § 3.274 and has annual income not in excess of the applicable maximum annual pension rate specified in §§ 3.23 and 3.24.

38 C.F.R. § 3.3(a)(i)-(iii) lists the criteria for qualifying service, the first criteria required for entitlement to pension under 38 C.F.R. § 3.3(b)(4). A Veteran must have:

(i) Served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); or

(ii) Served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability (38 U.S.C. 1521(j)); or

(iii) Served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war (38 U.S.C. 1521(j)).

The Veteran's service records reflect that he served 90 or more days in a period of war, specifically the Vietnam War. Further, as noted above, the Veteran also was in receipt of service connection at the time of his death. That disability was rated as non-compensable so the Veteran was not actually receiving compensation for that disability, but he was entitled to receive compensation as required by 38 C.F.R. § 3.3(b)(4)(ii). The Appellant meets both of the first two (2) requirements of 38 C.F.R. § 3.3(b)(4).

The third criteria of 38 C.F.R. § 3.3(b)(4) requires that a surviving spouse meet the net worth requirements of § 3.274 and have an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in §§ 3.23 and 3.24. In a March 2009 decision, the RO has acknowledged the Appellant's eligibility for a death pension based on her net worth and under the first two (2) criteria of 38 C.F.R. § 3.3(b)(4), but denied her claim on the basis that her income exceeded the applicable MAPR. 

The Appellant stated on her January 2008 claim that she received $829.00 in monthly benefits from the Social Security Administration (SSA). Income from the SSA is not specifically excluded under 38 C.F.R. § 3.272 and is therefore included as countable income. The Appellant's claim form also reflects that she had no dependent children. 

On an April 2009 Improved Pension Eligibility Verification Report, VA Form 21-0518-1, the Appellant reported receiving no income and wrote "$877.00 monthly" in a box reserved for reporting the amount of educational and vocational rehabilitation expenses paid during the last 12 months. She also reported that three (3) dependent children were in her custody. Based on a written statement submitted by the Appellant with the Improved Pension Eligibility Verification Report, the Board surmises that the Appellant intended to report that she received $877.00 in monthly disability benefits from the SSA. See April 2009 statement ("The only income I get is my disability.").

Medical expenses in excess of five percent of the MAPR, which have been paid, also may be excluded from an individual's income for the same 12 month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii). However, on a Medical Expense Report, VA Form 21-8416, accompanying the Improved Pension Eligibility Report, the Appellant indicated that she had not paid any medical expenses.

The MAPR is periodically increased from year to year. 38 C.F.R. § 3.23(a). The rates for improved pension shall be reduced by the amount of the countable annual income of the claimant. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b). In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. 38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a). Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

The maximum annual rates of improved pension payable under Pub. L. 95-588 (92 Stat. 2497) are set forth in 38 C.F.R. § 3.23 and § 3.24. The MAPR payable are published in tabular form in Appendix B of Veterans Benefits Administration  Manual M21-1 (M21-1), and are to be given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21 (2011). 

Based on the Appellant's reports, her annual income at the time she filed her claim was approximately $9,948 in SSA benefits. Her reported income the following year was $10,524. The base MAPR for a surviving spouse without a dependent child was $7,498 effective December 1, 2007 and $7,933 effective December 1, 2008. The base MAPR was increased to $8, 219 effective December 1, 2011. The income reported by the Appellant has exceeded the base MAPR throughout the appellate period.

The Board notes that higher MAPRs apply to beneficiaries who care for dependents. 38 C.F.R. § 3.23. However, the number of dependents must be "established." VA Adjudication Procedure Manual M21-1MR, V.iii.1.E.29.aa. In a June 2007 claim for benefits submitted by the Veteran, he reported that he did not have any dependent children. The January 2008 claim submitted by the Appellant indicates that she was living at the same address reported by the Veteran and also did not have any dependent children. However, the Appellant indicated on her April 2009 Improved Pension Eligibility Verification Report that three (3) dependent children were in her custody. She provided no additional information identifying these newly claimed dependent children.

A Supporting Statement Regarding Marriage, VA Form 21-4171, was submitted by an individual identifying herself as the Appellant's daughter who resided with the Appellant. However, the individual also reported that she had known the Veteran for more than 25 years - her age indicates lack of dependency.

As noted above, the Board must determine the value of all evidence submitted. Buchanan, 451 F.3d 1331. Pursuant to 38 C.F.R. § 3.159, the Appellant is competent to report the number of dependent children in her care. However, the Board finds her April 2009 contention - that, in little over a year, she has become responsible for the care of three (3) dependent children - inherently incredible and inconsistent with the other evidence of record. Barr, 21 Vet.App. at 308. A claimant's personal interest may affect the credibility of the evidence. See Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991). Her contention is of little probative value. Caluza, 7 Vet.App. at 511-512. Further, despite VA's provision of notice as well as application and eligibility forms, the Appellant has not provided the Board with any additional information that would allow VA to establish the existence of any dependents. Claimants have a responsibility to cooperate with VA in the development of a claim. See Caffrey v. Brown, 6 Vet.App. 377, 383 (1994); Olson v. Principi, 3 Vet.App. 480, 483 (1992).

The Board also notes that higher MAPRs apply to surviving spouses who are housebound. 38 C.F.R. § 3.23. As the Appellant reported in April 2009 that she was unable to work and stated on a November 2009 VA Form 9 (Substantive Appeal) that she was on a breathing machine and unable to travel, the Board has considered the applicability of the increased MAPR for housebound surviving spouses. However, the base MAPR for a housebound surviving spouse without a dependent child was $9,164 effective December 1, 2007, $9,618 effective December 1, 2008, and $10,046 effective December 1, 2011. As the Appellant has reported annual incomes of $9,948 in 2008 and $10,524 in 2009, her income also exceeds the higher MAPR applicable to housebound surviving spouses.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1990). Entitlement to death pension must be denied as the statutory requirements are not met. 38 C.F.R. § 3.3(b)(4).

Although the Appellant has also filed claims of entitlement to service connection for cause of death and for an increased disability rating for the right hand disability for accrued benefits purposes, the outcomes of those issues are immaterial to the Board's decision on the claim for death pension. Pursuant to 38 C.F.R. § 3.5(c), death pension and dependency and indemnity compensation (DIC) (i.e. service connection for cause of death) are exclusive remedies. Further, the evaluation of the right hand disability has no effect on the criteria for eligibility for death pension. 38 C.F.R. § 3.3. Two issues are only "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered. See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991). 


ORDER

Entitlement to death pension is denied.



REMAND

The record reflects that the Appellant has not received sufficient notification and that federal records and private medical evidence remain outstanding. The appeal must be remanded in compliance with VA's duty to assist.

The Appellant filed a claim of entitlement to DIC benefits in January 2008 and VA sent her a Veterans Claims Assistance Act (VCAA) notice letter in March 2008. Although the letter did inform the Appellant of the generally applicable VCAA provisions regarding VA's duty to notify and assist, as well as the general elements required to substantiate DIC and service connection claims, the notice did not comply with the law: 

In claims for DIC benefits, appropriate notice from the RO to the Appellant must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet.App. 342, 352-53 (2007). 

The March 2008 notice did not indicate whether or not the Veteran was service connected for any conditions at the time of his death. Further, the Appellant was not notified as to how VA assigns disability ratings and effective dates. See Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. Although the Appellant's claim for accrued benefits must be decided on evidence in the file at the date of the Veteran's death (38 C.F.R. § 3.1000(a), (d)(4)), evidence pertinent to the claim of entitlement to service connection for cause of death remains outstanding. Specifically, an October 2007 VA treatment note states that he was, at that time, in the intensive care unit of a private hospital - Baptist Medical Center, South (also Baptist South Hospital) - but the only treatment records from that facility associated with the claims file are dated in May 2007. The claims file further reflects that some records from the Montgomery Cancer Center also are outstanding. The RO/AMC must provide the Appellant with authorization forms to allow for the release of the additional pertinent medical records. 

Further, the Veteran submitted a June 2007 statement indicating that he had applied for benefits from the SSA. He again reported receipt of SSA disability benefits in an August 2007 statement. As no SSA records appear in the file, the RO/AMC also must take appropriate steps to attempt to obtain the records on which any grant of benefits was based. Voerth v. West, 13 Vet.App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Contact the appellant and provide her fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet.App. 342, 352-53 (2007).  Notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2. Contact the Appellant and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Baptist Medical Center South (also Baptist South Hospital) and Montgomery Cancer Center.

Upon receipt of such, VA must take appropriate action to contact all identified providers and request complete records. The appellant should be informed that in the alternative she may obtain and submit the records himself.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Appellant so she can submit any copies of such documents in her possession.

4. Readjudicate the Appellant's claims. If the benefits sought on appeal remain denied, the Appellant and her authorized representative must be provided a supplemental statement of the case (SSOC). The SSOC must set forth that any additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


